            Case 1:21-cv-01194-CKK Document 1 Filed 05/03/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
425 Third Street SW, Suite 800                )
Washington, DC 20024,                         )
                                              )
                        Plaintiff,            )
v.                                            )       Civil Action No.
                                              )
U.S. DEPARTMENT OF                            )
HOMELAND SECURITY,                            )
Office of the General Counsel                 )
2707 Martin Luther King Jr. Avenue SE         )
Mailstop 0485                                 )
Washington, DC 20528-0485                     )
                                              )
                        Defendant.            )
                                              )

                                          COMPLAINT

       Plaintiff, Judicial Watch, Inc. brings this action against Defendant U.S. Department of

Homeland Security to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”). As grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, integrity, and

accountability in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the
             Case 1:21-cv-01194-CKK Document 1 Filed 05/03/21 Page 2 of 4



agencies’ responses and disseminates both its findings and the requested records to the American

public to inform them about “what their government is up to.”

       4.       Defendant U.S. Department of Homeland Security is an agency of the U.S.

Government and is headquartered at 245 Murray Lane SW, Washington, DC 20528. Defendant

has possession, custody, and control of records to which Plaintiff seeks access.

                                    STATEMENT OF FACTS

       5.       On March 10, 2021, Plaintiff served a FOIA request on the U.S. Secret Service

(“Secret Service”), a component of Defendant U.S. Department of Homeland Security, seeking

access to:

                All records of communications between USSS officials
                responsible for protection at the White House regarding the
                Biden family dogs, named Champ and Major.

The request was served by email via the U.S. Secret Service’s FOIA email portal,

FOIA@usss.dhs.gov. The time frame of the request was identified as November 3, 2020 to the

present.

       6.       By letter dated March 10, 2021, the Secret Service acknowledged receipt of

Plaintiff’s request and advised Plaintiff that the request had been assigned FOIA File Number

20210500. Plaintiff was also advised that its request for a fee waiver would be held in abeyance

pending the quantification of responsive records.

       7.       By letter dated April 12, 2021, the Secret Service issued to Plaintiff that a

reasonable search had been conducted and responsive records were identified and being

processed.

       8.       As of the date of this Complaint, the Secret Service has failed to produce the

requested records or otherwise demonstrate that the requested records are exempt from

production.

                                                 -2-
            Case 1:21-cv-01194-CKK Document 1 Filed 05/03/21 Page 3 of 4



                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)

       9.      Plaintiff realleges paragraphs 1 through 8 as if fully stated herein.

       10.     Defendant is in violation of FOIA.

       11.     Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

the law.

       12.     Plaintiff has no adequate remedy at law.

       13.     To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make a final determination on Plaintiff’s request by April 7, 2021 at the latest.

Because Defendant failed to make a final determination on Plaintiff’s request within the time

limits set by FOIA, Plaintiff is deemed to have exhausted its administrative appeal remedies.

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

produce, by a date certain, any and all non-exempt records responsive to Plaintiff’s FOIA request

and a Vaughn index of any responsive records withheld under claim of exemption; (2) enjoin

Defendant from continuing to withhold any and all non-exempt records responsive to Plaintiff’s

FOIA request; (3) grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other

relief as the Court deems just and proper.




                                                -3-
        Case 1:21-cv-01194-CKK Document 1 Filed 05/03/21 Page 4 of 4



Dated: May 03, 2021                       Respectfully submitted,

                                          /s/ James F. Peterson
                                          James F. Peterson
                                          D.C. Bar No. 450171
                                          JUDICIAL WATCH, INC.
                                          425 Third Street SW, Suite 800
                                          Washington, DC 20024
                                          Tel: (202) 646-5175
                                          Fax: (202) 646-5199
                                          Email: jpeterson@judicialwatch.org

                                          Counsel for Plaintiff




                                    -4-
